Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of Active With Me, Inc. (the "Company") on Form 10-Q for the quarter endedSeptember 30,2015, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Sheri Strangway, President, Chief Executive Officer, Chief Financial Officer and Director of the Company, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ Sheri Strangway Date: November 16, 2015 Name: Sheri Strangway Title: President, Chief Executive Officer, Chief Financial Officer and Director
